STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
TESHEA MEADOWS,                                                               September 10, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-1700 (BOR Appeal No. 2046028)
                   (Claim No.2009088656)

PRINCETON MEMORIAL,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Teshea Meadows, by Gregory S. Prudich, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Princeton Memorial, by Lisa A.
Warner Hunter, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated November 17, 2011, in
which the Board affirmed a June 8, 2011, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s December 23, 2009,
decision granting Ms. Meadows a 2% permanent partial disability award. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Meadows suffered an injury to her right knee and left ribs when she fell on the
sidewalk. The claim was held compensable for contusion of trunk (left ribs) and fracture of
patella (right knee). Dr. Bachwitt and Dr. Guberman found Ms. Meadows to have reached
maximum medical improvement. On November 13, 2009, Dr. Bachwitt concluded that Ms.
Meadows had a 2% whole person impairment. On July 29, 2010, Dr. Guberman recommended
Ms. Meadows receive an additional 2% permanent partial disability award over the previously
granted 2%. On January 21, 2011, Dr. Soulsby concluded that Dr. Bachwitt properly rated Ms.
Meadow’s impairment and that Dr. Guberman improperly rated Ms. Meadows’s impairment by
combining two evaluation methods to calculate her impairment.
                                                1
       The Office of Judges affirmed the claims administrator’s decision and held Ms. Meadows
was entitled to a 2% permanent partial disability award. On appeal, Ms. Meadows argues that Dr.
Bachwitt’s medical evaluation is questionable because he found she had reached maximum
medical improvement when she still had stitches in her wound and was still receiving active
treatment. She further argues that Dr. Soulsby simply comments on the reports of Dr. Bachwitt
and Dr. Guberman instead of providing his own independent opinion. Princeton Memorial
maintains that Dr. Guberman’s recommendation is unreliable because it is not supported by the
American Medical Association’s Guides to the Evaluation of Permanent Impairment, (4th ed.
1993), and asserts Dr. Bachwitt’s recommendation is reliable because he examined Ms.
Meadows nearly four months after surgery.

        The Office of Judges relied on Dr. Bachwitt’s report, and determined it was entitled to
greater evidentiary weight than the reports of Dr. Guberman and Dr. Soulsby, because it best
demonstrated that the evaluation and examination was conducted in accordance with American
Medical Association’s Guides to the Evaluation of Permanent Impairment, (4th ed. 1993). The
Office of Judges discredited Dr. Soulsby’s report because he rated Ms. Meadows as having a 2%
impairment under Table 41 of the American Medical Association’s Guides to the Evaluation of
Permanent Impairment, (4th ed. 1993), and it determined that the lowest classification allowed
under Table 41 is 4%. It also concluded that Dr. Soulsby failed to apportion any of the
impairment to Ms. Meadows’s preexisting conditions. The Office of Judges discredited Dr.
Guberman’s report because he used multiple evaluation methods to evaluate Ms. Meadows for a
specific impairment rating and argued this was a complex case. However, the Office of Judges
reasoned his argument was not persuasive because he only determined Ms. Meadows was 4%
impaired, which is the mild category and the lowest classification allowed under Table 41. The
Board of Review reached the same reasoned conclusions. We agree with the November 17,
2011, decision of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                                                        Affirmed.

ISSUED: September 10, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman
Justice Menis E. Ketchum

                                                2